Motion Granted; Appeal Dismissed and Memorandum
Opinion filed April 12, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00899-CV
____________
 
BARATTA ENTERPRISES, L.L.C., Appellant
 
V.
 
ROSALBA MENDEZ, ET. AL., Appellee
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2008-02193
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 10, 2010.  On April 6, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Frost, Jamison, and
McCally.